Citation Nr: 9934448	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-14 245	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date of an award of a 100 percent 
rating for post-traumatic stress disorder (PTSD) prior to 
November 20, 1990.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1966 to April 1968.

2.	On April 5, 1999, notification was received that the 
veteran died on March [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In a November 1996 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for entitlement to an 
earlier effective date of award of compensation benefits for 
PTSD.  Thereafter, the veteran appealed this issue to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  On April 5, 1999, 
notification was received that the veteran died on March [redacted], 
1999.  Accordingly, in a May 1999 Order, the Court vacated 
the Board's November 1996 decision and dismissed the appeal.  
In light of the foregoing, the Board currently effectuates 
the action of the Court as the appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
	                                                         
      E. M. KRENZER
	Member, Board of Veterans' Appeals

 

